       Case 1:18-cv-00713-JCH-KRS Document 68 Filed 05/18/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


SHAWNTAY ORTIZ,
individually and on behalf of L.J.,
her minor son, and as the
Personal Representative of Martin Jim,
                                                                  No. 1:18-cv-00713-JCH-KRS
                 Plaintiffs,

v.

JOSHUA MORA, in his individual capacity,
BOARD OF COUNTY COMMISSIONERS
OF BERNALILLO COUNTY, and BERNALILLO
COUNTY SHERIFF MANUEL GONZALES, III,

                 Defendants.

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND APPROVING SETTLEMENT

        Before the Court is the parties’ joint motion to approve the settlement reached in this case and

United States Magistrate Judge Kevin Sweazea’s proposed findings and recommending the Court

approve that settlement (“PFRD”). (Doc. 59; 66). Since the filing of Judge Sweazea’s PFRD, no

objections have been filed, and the time for filing such objections has passed.

        The Court incorporates by reference the relevant facts about Plaintiffs, the claims, and the

procedural history leading up to this settlement agreement from Judge Sweazea’s PFRD. Further, the

Court has reviewed Judge Sweazea’s discussion concerning the proposed distribution of settlement

proceeds as well as his review of the report of the guardian ad litem appointed for L.J., a minor child.

In that discussion, Judge Sweazea devotes particular care to discussing and assessing the Jones factors

that govern the Court’s oversight of the parties’ settlement. The Court concurs with and hereby adopts

Judge Sweazea’s finding that the proposed division of the settlement satisfies each of the Jones factors,

so that the settlement is fair, reasonable, and in the best interest of minor Plaintiff, L.J. as well as the

other parties.

                                                                                                 Page 1 of 2
Case 1:18-cv-00713-JCH-KRS Document 68 Filed 05/18/20 Page 2 of 2



IT IS THEREFORE ORDERED that:

1. The PFRD (Doc. 66) is adopted in full as an order of the Court;

2. The joint motion to approved settlement (Doc. 59) is GRANTED and the settlement is

   APPROVED.

3. The guardian ad litem has fulfilled her role and is discharged from further service with

   the thanks of the Court.

                                       __________________________________
                                       UNITED STATES DISTRICT JUDGE




                                                                                    Page 2 of 2
